Detailed Action
The instant application having Application No. 16/259,138 has a total of 13 claims pending in the application; there are 2 independent claims and 11 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the arguments filed 7/6/21. Claims 1-13 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimelzon et al. (U.S. Patent No. 7,818,757), herein referred to as Tsimelzon et al. in view of Mehrotra et al. (U.S. Patent No. 9,940,241), herein referred to as Mehrotra et al. and in view of He et al. (WO/2015101026A1), herein referred to as He et al.
Referring to claim 1, Tsimelzon et al. disclose as claimed, a data processing method performed by a worker node in a distributed data processing system including a plurality of worker nodes and a persistent storage device (see col. 2, lines 52-62, explaining a continuous processing system that uses servers to process streaming data. See fig. 5b, showing several worker nodes as well as persistent storage), comprising: receiving first data from an upstream worker node (see fig. 5a and col. 6, lines 1-22, where server 520 receives data from upstream server 510), the first data being stored in a buffer of the upstream worker node (see fig. 5a and col. 4, lines 9-16, where messages are buffered in queues); sending a first portion of the first data to a persistent storage device of the distributed data processing system for persistent backup (see fig. 5a and col. 6, lines 1-22, where checkpoints, including received messages are backed up and stored in database 520d); performing computational processing on the first data to generate second data (see fig. 5a and col. 2, lines 52-67, where primitives process messages to generate new messages for the output queue); and sending the second data to a downstream worker node in the distributed data processing system for processing by the downstream worker node (see fig. 5a and col. 6, lines 1-22, where processed data is sent from server 520 to downstream server 530. Also see col. 4, lines 9-12), wherein the plurality of worker nodes includes the upstream worker node, the worker node and the downstream worker node (see fig. 5b, showing an upstream worker node, a worker node, and a downstream worker node).
Tsimelzon et al. disclose the claimed invention except for prior to completing performing computational processing on the first data, sending acknowledgement information to the upstream worker node to instruct the upstream node to delete the first data from the buffer of the upstream 
	However, Mehrotra et al. disclose prior to completing performing computational processing on the first data, sending acknowledgement information to the upstream worker node to instruct the upstream node to delete the first data from the buffer of the upstream worker node (see col. 4, lines 42-50, where an Ack/Nack protocol is used. The sending transmitter holds a packet in a replay buffer until it receives an Ack signal from the receiver device confirming receipt, whereupon the sender flushes the buffer. When applied to Tsimelzon et al., the upstream node would flush the buffer on receipt of an Ack signal from a downstream node. As the acknowledgement would happen on receipt, it would be done prior to computational processing. Ack/Nack protocol and flushing of buffers on receipt is well known in the art).
Tsimelzon et al. and Mehrotra et al. are analogous art because they are from the same field of endeavor of routing and storing data in a networked system (see Tsimelzon et al., col. 1, lines 14-40, and see Mehrotra e al., abstract, regarding routing and storing data in a networked system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise prior to completing performing computational processing on the first data, sending acknowledgement information to the upstream worker node to instruct the upstream node to delete the first data from the buffer of the upstream worker node, as taught by Mehrotra et al., in order to allow the buffer to be used for the next data stream and increase processing speed without using as many memory resources.
	Tsimelzon et al. and Mehrotra et al. disclose the claimed invention except for where the persistent storage device is configured to communicate with all the plurality of worker nodes and to 
	However, He et al. disclose where the persistent storage device is configured to communicate with all the plurality of worker nodes and to receive and store data or state information generated from each of the plurality of worker nodes when the respective worker node performs computational processing (See page 10, para. 3, where the storage module 203 is configured to store all information related to fault tolerance, including a stream processing network topology routing table, a backup node table, status information for each working node and a source node, and the like).
Tsimelzon et al. and He et al. are analogous art because they are from the same field of endeavor of routing and storing data in a networked system (see Tsimelzon et al., col. 1, lines 14-40, and see He et al., abstract, regarding routing and storing data in a networked system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise where the persistent storage device is configured to communicate with all the plurality of worker nodes and to receive and store data or state information generated from each of the plurality of worker nodes when the respective worker node performs computational processing, as taught by He et al., in order to allow for quick recovery from failure and more complete control by using a single node/hub. 
As to claim 3, Tsimelzon et al., Mehrotra et al. and He et al. also disclose the method according to claim 1, wherein the step of performing computational processing on the first data comprises: generating multiple pieces of intermediate state information corresponding to multiple intermediate states in processing the first data, wherein each piece of the intermediate state information comprises an intermediate result obtained by the worker node; and sending the multiple pieces of intermediate state information to the persistence storage device for persistent backup (see Tsimelzon et al., fig. 5a and col. 4, lines 9-16, where the input queue, output queue and state associated with each primitive are saved in persistent storage. Col. 2, lines 5-12 discloses that checkpoints are stored in database for different time points. Each checkpoint would save different pieces of intermediate state information in persistent database storage).
Referring to claim 5, Tsimelzon et al. disclose as claimed, a worker node in a distributed data processing system including a plurality of worker nodes and a persistent storage device, comprising; a memory storing computer-executable instructions; at least one processor configured to execute the computer-executable instructions (see col. 2, lines 52-62, explaining a continuous processing system that uses servers to process streaming data, which would contain processors. See fig. 5b, showing several worker nodes as well as persistent storage) to perform operation comprising: receiving first data from an upstream worker node in the distributed data processing system (see fig. 5a and col. 6, lines 1-22, where server 520 receives data from upstream server 510), the first data being stored in a buffer of the upstream worker node (see fig. 5a and col. 4, lines 9-16, where messages are buffered in queues); sending a first portion of the first data to a persistent storage device of the distributed processing system for persistent backup (see fig. 5a and col. 6, lines 1-22, where checkpoints, including received messages are backed up and stored in database 520d); performing computational processing on the first data to generate second data (see fig. 5a and col. 2, lines 52-67, where primitives process messages to generate new messages for the output queue); and sending the second data to a downstream worker node in the distributed processing system for processing by the downstream worker node (see fig. 5a and col. 6, lines 1-22, where processed data is sent from server 520 to downstream server 530. Also see col. 4, lines 9-12), wherein the plurality of worker nodes includes the upstream worker node, the worker node and the downstream worker node (see fig. 5b, showing an upstream worker node, a worker node, and a downstream worker node).
Tsimelzon et al. disclose the claimed invention except for prior to completing performing computational processing on the first data, sending acknowledgement information to the upstream 
	However, Mehrotra et al. disclose prior to completing performing computational processing on the first data, sending acknowledgement information to the upstream worker node to instruct the upstream node to delete the first data from the buffer of the upstream worker node (see col. 4, lines 42-50, where an Ack/Nack protocol is used. The sending transmitter holds a packet in a replay buffer until it receives an Ack signal from the receiver device confirming receipt, whereupon the sender flushes the buffer. When applied to Tsimelzon et al., the upstream node would flush the buffer on receipt of an Ack signal from a downstream node. As the acknowledgement would happen on receipt, it would be done prior to computational processing. Ack/Nack protocol and flushing of buffers on receipt is well known in the art).
Tsimelzon et al. and Mehrotra et al. are analogous art because they are from the same field of endeavor of routing and storing data in a networked system (see Tsimelzon et al., col. 1, lines 14-40, and see Mehrotra e al., abstract, regarding routing and storing data in a networked system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise prior to completing performing computational processing on the first data, sending acknowledgement information to the upstream worker node to instruct the upstream node to delete the first data from the buffer of the upstream worker node, as taught by Mehrotra et al., in order to allow the buffer to be used for the next data stream and increase processing speed without using as many memory resources.
Tsimelzon et al. and Mehrotra et al. disclose the claimed invention except for where the persistent storage device is configured to communicate with all the plurality of worker nodes and to 
	However, He et al. disclose where the persistent storage device is configured to communicate with all the plurality of worker nodes and to receive and store data or state information generated from each of the plurality of worker nodes when the respective worker node performs computational processing (See page 10, para. 3, where the storage module 203 is configured to store all information related to fault tolerance, including a stream processing network topology routing table, a backup node table, status information for each working node and a source node, and the like).
Tsimelzon et al. and He et al. are analogous art because they are from the same field of endeavor of routing and storing data in a networked system (see Tsimelzon et al., col. 1, lines 14-40, and see He et al., abstract, regarding routing and storing data in a networked system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise where the persistent storage device is configured to communicate with all the plurality of worker nodes and to receive and store data or state information generated from each of the plurality of worker nodes when the respective worker node performs computational processing, as taught by He et al., in order to allow for quick recovery from failure and more complete control by using a single node/hub. 
As to claim 7, Tsimelzon et al., Mehrotra et al. and He et al. also disclose the worker node according to claim 5, wherein the processor is further configured to perform operations of: generating multiple pieces of intermediate state information corresponding to multiple intermediate states in processing the first data, wherein each piece of the intermediate state information comprises an intermediate result obtained by the worker node; and sending the multiple pieces of intermediate state information to the persistence storage device for persistent backup (see Tsimelzon et al., fig. 5a and col. 4, lines 9-16, where the input queue, output queue and state associated with each primitive are saved in persistent storage. Col. 2, lines 5-12 discloses that checkpoints are stored in database for different time points. Each checkpoint would save different pieces of intermediate state information in persistent database storage).
As to claim 9, Tsimelzon et al., Mehrotra et al. and He et al. also disclose the worker node according to claim 5, wherein the first data is received from the upstream worker node via an intra-process communication protocol or an inter-process communication protocol (see Tsimelzon et al., col. 3, lines 1-67and col. 4, lines 1-16, where primitives generate messages and push and receive message through a special protocol).
Claims 2, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimelzon et al. in view of Mehrotra et al. and He et al. and in view of Schuette et al. (U.S. Patent Application Publication No. 2010/0325352), herein referred to as Schuette et al.
As to claim 2, Tsimelzon et al., Mehrotra et al. and He et al. also disclose the method according to claim 1, further comprising, after receiving the first data: buffering the first data in a local buffer of the worker node up to a first quantity (see Tsimelzon et al., fig. 5a, and col. 4, lines 9-16, where messages are buffered in an input and output queue, which would have a capacity or first quantity).
Tsimelzon et al. and Mehrotra et al. disclose the claimed invention except for wherein the first portion of the first data sent to the persistent storage device comprises a remainder of the first data not buffered in the local buffer.
However, Schuette et al. disclose wherein the first portion of the first data sent to the persistent storage device comprises a remainder of the first data not buffered in the local buffer (see para. 8, where in a standard memory hierarchy system, a hard drive may act as an overflow buffer to the memory. When combined with Tsimelzon et al., this would allow the persistent storage to act as an overflow buffer to the buffers).
see Tsimelzon et al., abstract, regarding saving checkpoints and the state of the system, and see Schuette et al., para. 2, regarding a multi-tiered memory storage system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise wherein the first portion of the first data sent to the persistent storage device comprises a remainder of the first data not buffered in the local buffer, as taught by Schuette et al., in order to allow for smaller buffer space which would decrease the cost.
As to claim 6, Tsimelzon et al., Mehrotra et al. and He et al. also disclose the worker node according to claim 5, wherein the operations further comprise buffering the first data in a local buffer of the worker node up to a first quantity (see Tsimelzon et al., fig. 5a, and col. 4, lines 9-16, where messages are buffered in an input and output queue, which would have a capacity or first quantity).
Tsimelzon et al. et al. and Mehrotra et al. disclose the claimed invention except for wherein the first portion of the first data sent to the persistent storage device comprises a remainder of the first data that is not buffered in the local buffer.
However, Schuette et al. disclose wherein the first portion of the first data sent to the persistent storage device comprises a remainder of the first data that is not buffered in the local buffer (see para. 8, where in a standard memory hierarchy system, a hard drive may act as an overflow buffer to the memory. When combined with Tsimelzon et al., this would allow the persistent storage to act as an overflow buffer to the buffers).
Tsimelzon et al. and Schuette et al. are analogous art because they are from the same field of endeavor of data storage (see Tsimelzon et al., abstract, regarding saving checkpoints and the state of the system, and see Schuette et al., para. 2, regarding a multi-tiered memory storage system).

As to claim 10, Tsimelzon et al., Mehrotra et al., He et al. and Schuette et al. also disclose the worker node according to claim 6, wherein sending the first portion of the first data to the persistent storage device for persistent backup comprises: determining whether an amount of the first data buffered in the local buffer of the worker node is equal to or larger than the first quantity; and upon determination that the amount of the first data buffered in the local buffer of the worker node is equal to or larger than the first quantity, sending the first portion of the first data to the persistent storage device for persistent backup, the first portion of the first data being the remainder of the first data that is not buffered in the local buffer (see Schuette et al., para. 8, where in a standard memory hierarchy system, a hard drive may act as an overflow buffer to the memory. When combined with Tsimelzon et al., this would allow the persistent storage to act as an overflow buffer to the buffers. Data greater than the amount of the local buffer would therefore overflow to persistent storage).
As to claim 13, Tsimelzon et al., Mehrotra et al., He et al. and Schuette et al. also disclose the method according to claim 2, wherein sending the first portion of the first data to the persistent storage device for persistent backup comprises: determining whether an amount of the first data buffered in the local buffer of the worker node is equal to or larger than the first quantity; and upon determination that the amount of the first data buffered in the local buffer of the worker node is equal to or larger than the first quantity, sending the first portion of the first data to the persistent storage device for persistent backup, the first portion of the first data being the remainder of the first data that is not buffered in the local buffer (see Schuette et al., para. 8, where in a standard memory hierarchy system, a hard drive may act as an overflow buffer to the memory. When combined with Tsimelzon et al., this would allow the persistent storage to act as an overflow buffer to the buffers. Data greater than the amount of the local buffer would therefore overflow to persistent storage).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimelzon et al. in view of Mehrotra et al. and in view of He et al. and in view of Gupta et al. (U.S. Patent Application Publication No. 2018/0349230), herein referred to as Gupta et al.
As to claim 4, Tsimelzon et al., Mehrotra et al. and He et al. disclose the claimed invention except for the method according to claim 3, wherein the step of sending the multiple pieces of intermediate state information to the persistent storage device comprises: determining that a divergence between a current intermediate result corresponding to a current intermediate state and a latest stored intermediate result already stored in the persistence backup device is greater than a divergence threshold; and sending the current intermediate state information to the persistence storage device for persistent backup.
However, Gupta et al. disclose wherein the step of sending the multiple pieces of intermediate state information to the persistent storage device comprises: determining that a divergence between a current intermediate result corresponding to a current intermediate state and a latest stored intermediate result already stored in the persistence backup device is greater than a divergence threshold; and sending the current intermediate state information to the persistence storage device for persistent backup (see para. 10, where a first set of files are stored, and then a second set of files are compared to the first set of files to determine a size difference and time difference, or divergence between the two files in order to determine whether or not to backup and store the second set of files. When applied to Tsimelzon et al., this would allow a checkpoint or intermediate result to be stored in the persistent backup when a difference exceeds a threshold when compared to a previous intermediate result already stored).
see Tsimelzon et al., abstract, and see Gupta et al., regarding data backup systems and checkpoints).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise wherein the step of sending the multiple pieces of intermediate state information to the persistent storage device comprises: determining that a divergence between a current intermediate result corresponding to a current intermediate state and a latest stored intermediate result already stored in the persistence backup device is greater than a divergence threshold; and sending the current intermediate state information to the persistence storage device for persistent backup, as taught by Gupta et al., in order to minimize time and processing resources necessary for checkpointing and backup. If nothing or very little has changed since the last backup or checkpoint, then it would be unnecessary to do a backup or checkpoint.
As to claim 8, Tsimelzon et al., Mehrotra et al. and He et al. disclose the claimed invention except for the worker node according to claim 7, wherein the processor is further configured to perform operations of: determining that a divergence between a current intermediate result corresponding to a current intermediate state information and a latest stored intermediate state result already stored in the persistence backup device is greater than a divergence threshold; and sending the current intermediate state information to the persistence storage device for persistent backup.
However, Gupta et al. disclose determining that a divergence between a current intermediate result corresponding to a current intermediate state information and a latest stored intermediate state result already stored in the persistence backup device is greater than a divergence threshold; and sending the current intermediate state information to the persistence storage device for persistent backup (see para. 10, where a first set of files are stored, and then a second set of files are compared to the first set of files to determine a size difference and time difference, or divergence between the two files in order to determine whether or not to backup and store the second set of files. When applied to Tsimelzon et al., this would allow a checkpoint or intermediate result to be stored in the persistent backup when a difference exceeds a threshold when compared to a previous intermediate result already stored).
Tsimelzon et al. and Gupta et al. are analogous art because they are from the same field of endeavor of data backup (see Tsimelzon et al., abstract, and see Gupta et al., regarding data backup systems and checkpoints).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise determining that a divergence between a current intermediate result corresponding to a current intermediate state information and a latest stored intermediate state result already stored in the persistence backup device is greater than a divergence threshold; and sending the current intermediate state information to the persistence storage device for persistent backup, as taught by Gupta et al., in order to minimize time and processing resources necessary for checkpointing and backup. If nothing or very little has changed since the last backup or checkpoint, then it would be unnecessary to do a backup or checkpoint.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsimelzon et al. in view of Mehrotra et al. and in view of He et al. in view of Schuette et al. and in view of Schneider (U.S. Patent No. 6,377,562), herein referred to as Schneider et al.
As to claim 11, Tsimelzon et al., Mehrotra et al., He et al. and Schuette et al. disclose the claimed invention except for the worker node according to claim 6, wherein the operations further comprise: determining whether a quantity of failures occurred on the worker node within a time period is larger than a failure threshold, and upon determination that the quantity of failures occurred on the worker node within the time period is larger than the failure threshold, decreasing the number of the first quantity.
see col. 7, lines 39-48, wherein response to a high error rate, flow operations in a buffer may be adjusted such as adjusting the data bit rate or the token transmission interval. When applied to Tsimelzon et al., this would allow for the quantity buffered to be decreased in response to a threshold of errors).
Tsimelzon et al. and Schneider et al. are analogous art because they are from the same field of endeavor of communication buffering (see Tsimelzon et al., abstract and col. 2, lines 1-12, and see Schneider et al., abstract, regarding communication buffering).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise determining whether a quantity of failures occurred on the worker node within a time period is larger than a failure threshold, and upon determination that the quantity of failures occurred on the worker node within the time period is larger than the failure threshold, decreasing the number of the first quantity, as taught by Schneider et al., in order to decrease the error or failure rate as well as provide for more reliability in high failure situations.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsimelzon et al. in view of Mehrotra et al. and in view of He et al. in view of Gupta et al. and in view of Makin et al. (U.S. Patent No. 8,713,376), herein referred to as Makin et al.
As to claim 12, Tsimelzon et al., Mehrotra et al., He et al. and Gupta et al. disclose the claimed invention except for the worker node according to claim 8, wherein the operations further comprise: determining whether a quantity of failures occurred on the worker node within a time period is larger than a failure threshold, and upon determination that the quantity of failures occurred on the worker node within the time period is larger than the failure threshold, decreasing the divergence threshold.
see col. 5, lines 47-67, where the backup frequency is increased in response to failures or errors. When applied to Tsimelzon et al. and Gupta et al., this would allow for a lower divergence threshold, as Gupta uses a divergence threshold to determine when to backup. Increasing the backup frequency due to erros would therefore mean a lower divergence threshold). 
Tsimelzon et al. and Makin et al. are analogous art because they are from the same field of endeavor of failure and backups (see Tsimelzon et al., abstract, and see Makin et al., abstract, regarding failure and backups).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsimelzon et al. to comprise wherein the operations further comprise: determining whether a quantity of failures occurred on the worker node within a time period is larger than a failure threshold, and upon determination that the quantity of failures occurred on the worker node within the time period is larger than the failure threshold, decreasing the divergence threshold, as taught by Makin et al., in order to decrease the error or failure rate as well as provide for more reliability in high failure situations.


Response to Arguments
Applicant’s arguments, filed 9/23/20, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He et al.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-13 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132